Citation Nr: 0401147	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-15 747	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for chronic neck pain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

4.  Whether the veteran is competent to handle the 
disbursement of VA funds.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for an 
increased rating for a low back disorder, currently evaluated 
as 40 percent disabling, an increased rating for chronic neck 
pain, currently evaluated as 10 percent disabling, and a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities, and 
from an October 2002 rating decision by the RO, which 
determined that the veteran was incompetent for purposes of 
managing VA funds.  The veteran filed timely appeals to these 
adverse determinations.

The Board notes that the veteran had appointed R. Edward 
Bates, Attorney-at-Law, to represent him before VA including 
with respect to this appeal.  However, VA has revoked Mr. 
Bates' authority to represent VA claimants, effective July 
28, 2003.  This means that the Board, as well as other VA 
organizations, no longer recognizes Mr. Bates as the 
veteran's representative.


FINDING OF FACT

On August 28, 2003, the Board received a copy of an official 
Certificate of Death indicating that the veteran died on 
April [redacted], 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2003).  


ORDER

The appeal is dismissed.



		
S. L. KENNEDY 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


